Order entered December 4, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01237-CV

                             MICHAEL BLOOM, Appellant

                                            V.

                            SANDRA M. SWANGO, Appellee

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-01380-3

                                         ORDER
       Before the Court are appellant’s November 10, 2014 motion for stay and/or writ of

prohibition and November 17, 2014 first supplement to motion for stay and/or writ of

prohibition. We ORDER appellee to file a response to the motion and supplement no later than

December 9, 2014.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE